Case: 13-50683      Document: 00512663290         Page: 1    Date Filed: 06/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-50683                                 FILED
                                  Summary Calendar                           June 13, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE ABEL RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-27-2


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jorge Abel Ramirez pleaded guilty, pursuant to a written plea
agreement, to assaulting, resisting, or impeding officers of the United States.
On appeal, he argues that the Government breached the plea agreement and
thus engaged in prosecutorial misconduct by failing to inform the Probation
Office about his acceptance of responsibility. Because the plea agreement
placed no such obligation on the Government, Ramirez’s allegation of a breach


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50683     Document: 00512663290   Page: 2   Date Filed: 06/13/2014


                                No. 13-50683

and prosecutorial misconduct is factually incorrect. Ramirez’s appeal is barred
by the waiver in the plea agreement. See United States v. Story, 439 F.3d 226,
231 (5th Cir. 2006).
      APPEAL DISMISSED.




                                      2